[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                               FEBRUARY 13, 2008
                                    No. 07-13227               THOMAS K. KAHN
                                Non-Argument Calendar               CLERK
                              ________________________

                        D. C. Docket No. 07-20925-CV-JAL

ENRIQUE PATTERSON,


                                                                 Plaintiff-Appellant,

                                       versus

SALVADOR LEW,
in his individual capacity,

                                                               Defendant-Appellee.


                              ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                 (February 13, 2008)

Before HULL, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Enrique Patterson appeals the district court’s sua sponte dismissal of his
complaint to set aside a judgment for fraud upon the court. For the reasons set

forth below, we affirm.

                                I. BACKGROUND

      On August 5, 2004, Patterson filed an amended complaint against Salvador

Lew, claiming that Lew, as Director of the Office of Cuba Broadcasting (“OCB”),

a federal agency, had racially discriminated against Patterson. Patterson, who is

black and Cuban, claimed that he had contracted with the OCB for the production,

writing, and voicing of a special features show that would air three times per week.

He claimed that his fee was reduced in December 2001 until early 2003 to $85 per

performance, but that two other non-black Cubans were hired during the same

period and were paid $200 and $400 per performance for their shows that also

aired three times a week.

      The district court denied Lew’s motion for summary judgment and the case

was tried before a jury. The jury returned a verdict for Lew on January 3, 2005,

and judgment on the verdict was entered on the same day. On January 12, 2005,

Patterson filed a Rule 59 motion for new trial, claiming various evidentiary errors,

but the district court denied the motion. We affirmed the judgment on appeal in

December 2005.

      In January 2006, Patterson filed a verified rule 60(b) motion for relief from



                                          2
judgment, claiming that Lew had concealed certain material evidence, namely that

several of the non-black contractors whose fees had been reduced in 2001

complained to OCB management and had their fees increased. Patterson claimed

that this amounted to fraud on the court that tainted the final judgment. The

district court denied Patterson’s motion, and Patterson did not appeal.

       On April 5, 2007, Patterson filed a complaint to set aside a judgment for

fraud upon the court, alleging facts identical to those he had raised in his Rule

60(b) motion. The district court dismissed the complaint sua sponte, and Patterson

filed a timely notice of appeal.

                             II. STANDARD OF REVIEW

       We review a district court’s dismissal of an independent action under Fed.

R. Civ. P. 60(b) for abuse of discretion. Booker v. Dugger, 825 F.2d 281, 285

(11th Cir. 1987).

                                    III. DISCUSSION

       Generally, “only the most egregious misconduct, such as bribery of a judge

or members of a jury, or the fabrication of evidence by a party in which an attorney

is implicated, will constitute a fraud on the court.” Rozier v. Ford Motor Co., 573

F.2d 1332, 1338 (5th Cir. 1978).1 It is clear that the conduct Patterson complains


       1
        In Bonner v. City of Pritchard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we
adopted as precedent all decisions from the former Fifth Circuit prior to October 1, 1981.

                                               3
of was not egregious enough to constitute fraud on the court.

      We have consistently held that a fraud between parties is not a fraud on the

court. For example, we held in S.E.C. v. ESM Group, Inc., 835 F.2d 270 (11th Cir.

1988), that an attorney’s failure to disclose information that may have been helpful

to the defense was not fraud on the court. Id. at 274. We even declared in that

case that perjury does not constitute fraud on the court. Id. at 273. Here, Patterson

has alleged that Lew failed to disclose that the payments to some of the employees

had been increased after those employees complained to management. In support

of his position, Patterson cites Kerwit Medical Prods., Inc. v. N. & H. Instruments,

Inc., 616 F.2d 833 (5th Cir. 1980). In that case, however, the court declared the

“well-settled rule that the mere nondisclosure to an adverse party and to the court

of facts pertinent to a controversy before the court does not add up to ‘fraud upon

the court’ for purposes of vacating a judgment under Rule 60(b).” Id. at 837. We

have squarely held, therefore, that conduct like that which Patterson alleges

occurred here does not constitute fraud on the court.

                                IV. CONCLUSION

      The district court did not abuse its discretion in dismissing Patterson’s

complaint. Accordingly, we affirm.

      AFFIRMED.



                                          4